DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "normal-window-vertical-profile" in line 3.  The meaning of this term is unclear. For examination purposes, the term is interpreted as having the top end of the device oriented toward the top end of the window and the lower end of the device oriented toward the lower end of the window.
Claim 12 recites the limitation "the plurality of bends each comprise at least one U-shape-bend". It is unclear how all the bends are U-shaped, as implied by the claim language. For examination purposes, the claim is interpreted as "the plurality of bends comprise at least one U-shape-bend"
Claim 13 recites the limitation "the plurality of bends each comprise V-shape-bends ". It is unclear how all the bends are V-shaped, as implied by the claim language. For examination purposes, the claim is interpreted as "the plurality of bends comprise at least one V-shape-bend".
Claim 16 recites the limitations "the relative movement" and “said plastic tips” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talbott (US 8348208) in view of Boldizar (US 6578248).
Regarding claim 1, Talbott discloses a weather window stop device (Talbott, Fig. 1) for a vehicle during a window regulator failure (Talbott, Col. 1 lines 39-46), the device comprising: at least one strap (Talbott, 35 in Fig. 1) including; a first end (Talbott, Fig. 1, top end); a second end (Talbott, Fig. 1, bottom end); a plurality of bends (Talbott, 22, 26, and 30 in Fig. 1); and a plurality of fasteners (Talbott, 50 in Fig. 1); and wherein the device is configured to be removably affixable to a vehicle window to provide a securing means in the event of said window regulator failure (Talbott, Col. 3 lines 46-47).  
Regarding claim 2, Talbott discloses part of the device of claim 1, wherein the plurality of bends includes a first ninety-degree bend (Talbott, 22 in Fig. 3) configured to provide an extruded support (Talbott, 24 in Fig. 3) extending at a right angle from a back side (Talbott, side 35 in Fig. 1) of the at least one strap.
Regarding claim 3, Talbott discloses part of the device of claim 2, wherein the extruded support is configured to rest on a window (Talbott, Fig. 5).
Regarding claim 5, Talbott discloses part of the device of claim 1.
Regarding claim 6, Talbott discloses part of the device of claim 1.

Regarding claim 9, Talbott discloses part of the device of claim 1.
Regarding claim 10, Talbott discloses part of the device of claim 9, wherein the device includes an extrude support (Talbott, 24 in Fig. 3).
Regarding claim 11, Talbott discloses part of the device of claim 1.
Regarding claim 12, Talbott discloses part of the device of claim 1.
Regarding claim 13, Talbott discloses part of the device of claim 1, wherein the plurality of bends comprise at least one V-shape-bend (Talbott, 26 in Fig. 1).  
Regarding claim 16, Talbott discloses part of the device of claim 1.
Regarding claim 19, the combination of Talbott in view of Boldizar teaches a device that inherently performs the function disclosed in the method claim 19 when used in normal and usual operation. Talbott discloses a weather window stop device (Talbott, Fig. 1) for a vehicle during a window regulator failure (Talbott, Col. 1 lines 39-46), the device comprising: at least one strap (Talbott, 35 in Fig. 1) including; a first end (Talbott, Fig. 1, top end); a second end (Talbott, Fig. 1, bottom end); a plurality of bends (Talbott, 22, 26, and 30 in Fig. 1); and a plurality of fasteners (Talbott, 50 in Fig. 1); wherein the device is configured to be removably affixable to a vehicle window to provide a securing means in the event of said window regulator failure (Talbott, Col. 3 lines 46-47); locating the window to a closed position (Talbott, 11 in Fig. 5); affixing fasteners to a weather window stop device; and placing the weather window stop device to the window (Talbott, Fig. 5).  
Regarding claim 20, the combination of Talbott discloses part of the method of claim 19.
Talbott fails to disclose strap made from alloy as recited in claims 1, 2, 5, 8, 11, and 19;  a one hundred eighty-degree bend and a second ninety-degree bend as recited in claim 2; window seal as recited in claim 3; the alloy strap is approximately twelve inches in length having a width of 
Boldizar teaches an alloy strap (Boldizar, Col. 5, line 27).
Boldizar is considered to be analogous art because it is in the same field of window stop device as Talbott. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Talbott to incorporate the teachings of Boldizar and have the strap made from alloy. Doing so provides resilience to the product.
Boldizar further teaches a lower window seal (Boldizar, 21 in Fig. 2 and Col. 3 line 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Talbott to incorporate the teachings of Boldizar and have a lower window seal installed on the window. Doing so prevents rainwater, dirt, or other foreign material from entering the window channel while providing minimal frictional resistance to window movement (Boldizar, Col. 3 lines 42-48).
Boldizar further teaches a device constructed using composite material (Boldizar, plastic, Col. 5 lines 36-37).
One of ordinary skill in the art would have understood that different materials of steel and plastic in Boldizar have similar functions (Boldizar, slides can be made of steel or plastic, Col. 5 lines 27-
Boldizar further teaches plastic tips (Boldizar, 44 in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Talbott to incorporate the teachings of Boldizar and have a rubber tip. Doing so prevents marring of the door panel (Boldizar, Col. 5 lines 28-31).
The combination of Talbott and Boldizar teaches the claimed invention but fails to teach a one hundred eighty-degree bend, a second ninety-degree bend, and a U-shape-bend. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to change the bending angle values such that bend 26 in Talbott is a one hundred eighty-degree U-shape-bend and bend 30 is a ninety-degree bend, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Talbott and Boldizar teaches the claimed invention but fails to teach the alloy strap is approximately twelve inches in length having a width of approximately one inch, bends are approximately two inches from the second end, an extrude support approximately two inches from the second end, and an alloy strap approximately six inches in length. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to change the dimensions of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The combination of Talbott and Boldizar teaches the claimed invention but fails to teach the plurality of bends at the mid-section. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the location of the bends In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), see MPEP 2144.04 VI.
The examiner takes Official Notice that removing the device after a regulator has been repaired and storing the device when not in use are old and well known in the art. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a method of using a window stop device, such as that disclosed by Talbott and Boldizar, to remove and store the device after use, as is old and well known in the art, in order to remove an unnecessary device no longer needed and keep it for future use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Talbott in view of Boldizar as applied to claim 1 above, and further in view of Sniadach (US 4872721).
Regarding claim 7, the combination of Talbott in view of Boldizar teaches the device of claim 1, wherein the weather window stop device in a functional orientation to normal-window-vertical-profile (Talbott, Fig. 5, the top end facing toward top of window and lower end at the bottom of window).
The combination of Talbott in view of Boldizar fails to teach hook and loop fasteners.
However, Sniadach teaches hook and loop fasteners (Sniadach, Col. 3 lines 11-13, equivalence between suction cup and Velcro, or hook-and-loop fastener is shown).
One of ordinary skill in the art would have understood that fasteners in Talbott and Sniadach have similar functions. Since both Talbott and Sniadach teach a fastener, it would have been obvious to substitute one known fastener for another fastener, as it would have yielded predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claims 17 and 18 are allowed.
Claims 4, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference that is not relied upon discloses vehicle window device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612